Citation Nr: 1549465	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for right lower extremity radiculopathy as due to a service-connected low back disability.

3.  Entitlement to service connection for bowel incontinence, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Attorney-at-Law

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 and February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2014 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In October 2014, the Board granted service connection for urinary incontinence.  At that time, the Board also remanded the issue of service connection for a cervical spine disability.  In a more recent substantive appeal, the Veteran limited his new appeal to the right lower extremity and bowel incontinence claims.

The Board recognizes that, in an October 2015 VA Form 9, the Veteran's representative requested a copy of the September 2014 VA examiner's credentials, as well as a copy of the examination report.  The representative stated that copies of these records should be sent unless both service connection for right lower extremity radiculopathy and bowel incontinence are granted.  In this case, the Board is granting service connection for right lower extremity radiculopathy and the issue of service connection for bowel incontinence is being remanded for a new VA examination based on a finding that the September 2014 examination was inadequate.  Accordingly, copies of these records are not being provided to the Veteran or the representative.  The absence of an ability to confront the qualifications of the September 2014 VA examiner has no prejudicial effect in this case.  See Gambill v. Shinseki, 576 F.3d 1307 (Fed. Cir. 2009); Nohr v. McDonald, 27 Vet. App. 124 (2014).


The issues of service connection for a cervical spine disability and service connection for bowel incontinence are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has right lower extremity radiculopathy associated with his service-connected lumbar spine intervertebral disc syndrome with degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the reasons that follow, the Board finds that service connection for right lower extremity radiculopathy is warranted.

The Veteran's primary contention has been that service connection for this disability is warranted based on a secondary theory of entitlement.  In reviewing his VA ratings history, the Board notes that the Veteran is service-connected for intervertebral disc syndrome with degenerative disc disease; therefore, the second element of secondary service connection, that there exists a service-connected disability upon which service connection is based, is met.

The remaining question is whether the Veteran does have a right leg radiculopathy related to his service-connected low back disability.  To this end, in September 2014 the Veteran underwent a VA examination to evaluate his back.  The examination revealed the presence of left leg sciatic nerve involvement associated with the low back; however, a right leg radiculopathy was not found.  

Nonetheless, the Veteran has alleged that he experiences right lower extremity radicular pain radiating from his low back, as well as symptoms of weakness, stiffness, numbness, and cramps.  See, e.g., November 2014 Notice of Disagreement.  He alleges that these are that these are the same symptoms he experiences in his left lower extremity, which has been service connected.  

In reviewing his VA treatment records, the Board finds evidence which helps substantiate his allegations.  In an April 2010 Primary Care Note, the treating VA physician provided a diagnosis of chronic lower back problem with radiation to both legs (emphasis added).

As a result, there is probative evidence both for and against a finding of right lower extremity radiculopathy associated with the Veteran's service-connected low back disability.  The Board can find no reason to find the evidence support one side more persuasive than that of the other; the evidence is in equipoise.  It is therefore appropriate to resolve all doubt in favor of the Veteran and find that he does have a right lower extremity radiculopathy associated with his service-connected low back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

All three elements of secondary service connection have been met.  Accordingly, service-connection for right lower extremity radiculopathy is warranted.


ORDER

Service connection for right lower extremity radiculopathy associated with service-connected lumbar spine intervertebral disc syndrome with degenerative disc disease is granted.


REMAND

The Veteran also seeks service connection for a cervical spine disability and for bowel incontinence; however, the Board finds that additional development of these issues is needed before a determination can be made.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

With regards to the cervical spine disability, throughout the appeal the Veteran has asserted that this disability is secondary to his service-connected low back disability.  More recently, however, the Veteran has asserted that the cervical spine disability has actually existed since service and that the same events that resulted in his low back problems also caused his cervical spine problems.  See, e.g., July 2014 VA Form 9.  While his service treatment records do not show any complaints of or treatment for neck or cervical spine problems, he did report to experiencing neck pains a year after discharge from service during a June 1980 VA examination.  Thus, the Board finds there to be evidence of a current disability and a possible relation between this disability and the Veteran's active service.  As such a connection has not been considered by VA medical personnel, this claim must be remanded for an additional examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to the bowel incontinence, the evidence fails to show a diagnosis for this disability.  The evidence does reveal, however, that the Veteran has bowel problems for which he has received treatment.  Further, it appears that the RO's prior denial of this claim was based on a September 2014 VA examination that did not specifically evaluate the Veteran's bowel problems; instead, the disability was tangentially considered in an examination that evaluated his thoracolumbar spine.  

Where VA seeks to assist a veteran in substantiating a claim by providing a medical examination, the examination and resultant opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007).  As the September 2014 VA examination was not specifically focused on the Veteran's bowel problems, the Board finds it inadequate to decide the claim.  A new examination is warranted.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his cervical spine condition.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's cervical spine condition.  It should be noted that he has previously been diagnosed with intervertebral disc syndrome with degenerative arthritic changes as shown on x-ray, as well as a cervical strain.

The examiner is then to answer whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed cervical spine disability had its onset in or is otherwise related to the Veteran's active military service.

All pertinent evidence must be discussed in the rationale, to include the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's bowel problems.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's bowel condition.  It should be noted that the Veteran has alleged to experiencing bowel incontinence; therefore, if that disability is ruled out, a thorough explanation should be provided.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

The examiner is to provide an additional opinion as to whether it is at least as likely as not that the disability is caused or aggravated by his service-connected lumbar spine intervertebral disc syndrome with degenerative changes.

The examiner should not that this second question requests two separate opinions: one for proximate causation and a second for proximate aggravation.  The term "aggravation" means a permanent worsening in a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity of the bowel disability prior to aggravation by his low back disability.

All pertinent evidence must be discussed in the rationale, to include the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


